                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

 UNITED STATES OF AMERICA,
                 Plaintiff,                            No. 19-CR-1041 CJW-MAR
 vs.                              ORDER REGARDING MAGISTRATE
                                        JUDGE’S REPORT AND
 JACQUELINE MARGARETT BIRCH,
                                         RECOMMENDATION
           Defendant.               CONCERNING DEFENDANT’S
                                           GUILTY PLEA
                      ____________________

                     I.       INTRODUCTION AND BACKGROUND
        On October 23, 2019, a one-count Indictment was filed against defendant. On
May 7, 2020, defendant appeared before United States Magistrate Judge Mark A. Roberts
and entered a plea of guilty to the lesser included offense of count one of the Indictment.
On May 8, 2020, Judge Roberts filed a Report and Recommendation in which he
recommended that defendant’s guilty plea be accepted. The parties did not file objections
to Judge Roberts’ Report and Recommendation. The Court, therefore, undertakes the
necessary review of Judge Roberts’ recommendation to accept defendant’s plea in this
case.
                                     II.    ANALYSIS
        Pursuant to statute, this Court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
               A judge of the court shall make a de novo determination of
               those portions of the report or specified proposed findings or
               recommendations to which objection is made. A judge of the
               court may accept, reject, or modify, in whole or in part, the
               findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1)(C).
        Where parties make no objections to a magistrate’s report and recommendation,
the Court reviews the magistrate’s report and recommendation for clear error.            28

        Case 2:19-cr-01041-CJW-MAR Document 42 Filed 05/26/20 Page 1 of 2
U.S.C. § 636(b)(1)(A). Similarly, Federal Rule of Criminal Procedure 59(b) provides
for review of a magistrate judge’s report and recommendation on dispositive motions,
where objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

FED. R. CRIM. P. 59(b)(3).1
       In this case, the parties filed no objections, and it appears to the Court upon review
that Judge Roberts’ findings and conclusions are not clearly erroneous. Therefore, the
Court ACCEPTS Judge Roberts’ Report and Recommendation of May 8, 2020, and
ACCEPTS defendant’s plea of guilty in this case to the lesser included offense of count
one of the Indictment.
       IT IS SO ORDERED this 26th day of May, 2020.



                                          _________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




1
   United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per curiam),
suggests that a defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed.



                                             2


      Case 2:19-cr-01041-CJW-MAR Document 42 Filed 05/26/20 Page 2 of 2
